


Exhibit 10.3
AMENDMENT TO THE
SANDRIDGE ENERGY, INC.
2009 INCENTIVE PLAN
(Effective July 1, 2013)
Effective July 1, 2013, the definition of “Change in Control” in Section 2.1(e)
of the Plan shall provide in its entirety as follows:
(e)
“Change in Control” shall mean, except to the extent provided otherwise in the
Award Certificate:

(1)
Effective for Awards granted before July 1, 2013:

(A)
the acquisition by any individual, entity or group (within the meaning of
section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than Tom L. Ward or his affiliates
(the “Exempt Persons”), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (I) the
then-outstanding shares of the Company's common stock (the “Outstanding Company
Common Stock”) or (II) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
subparagraph (A), the following acquisitions by a Person will not constitute a
Change in Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; or (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company;

(B)
the individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board. Any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company's stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered a member of the Incumbent Board as of the Effective
Date, but any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Incumbent Board will not be
deemed a member of the Incumbent Board as of the Effective Date;




--------------------------------------------------------------------------------




(C)
the consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (I) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions to one
another as their ownership, immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (II) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) other than one
or more of the Exempt Persons beneficially owns, directly or indirectly, 40% or
more of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination and (III) at least a
majority of the members of the Board resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or

(D)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(2)
Effective for Awards granted on or after July 1, 2013:

(A)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (I)
the then-outstanding shares of the Company's common stock (the “Outstanding
Company Common Stock”) or (II) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
subparagraph (A) the following acquisitions by a Person do not constitute a
Change in Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; or (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company;

(B)
The individuals who, as of June 30, 2013, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board. Any
individual becoming a director subsequent to June 30, 2013, whose election, or
nomination for election by the Company's stockholders, is approved by a vote of
at least a majority of the directors then comprising the Incumbent Board is
considered a member of the Incumbent Board as of June 30, 2013, but any such
individual whose initial assumption of office occurs after June 30, 2013, as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board is not
deemed a member of the Incumbent Board as of June 30, 2013;


A-2

--------------------------------------------------------------------------------




(C)
The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (I) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries) in substantially the same proportions to one
another as their ownership, immediately prior to such Business Combination of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (II) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan or related trust of the
Company or such entity resulting from such Business Combination) beneficially
owns, directly or indirectly, 40% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
entity except to the extent that such ownership existed prior to the Business
Combination and (III) at least a majority of the members of the Board resulting
from such Business Combination were members of the Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or

(D)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.




A-3